Matter of Wilson (2017 NY Slip Op 06044)





Matter of Wilson


2017 NY Slip Op 06044


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

[*1]In the Matter of RICHARD ALBERT WILSON, an Attorney. ON MOTION (Attorney Registration No. 4294518)

Calendar Date: July 31, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Rose and Devine, JJ.


Richard Albert Wilson, Wyalusing, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Richard Albert Wilson was admitted to practice by this Court in 2005 and lists a business address in Towanda, Pennsylvania with the Office of Court Administration. Wilson has applied to this Court, by affidavit sworn to May 4, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Wilson is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirement for the most recent biennial period beginning in 2017 (see Judiciary Law § 468-a; Matter of Bretschger, 148 AD3d 1450, 1451 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Wilson has submitted
a supplemental affidavit, sworn to July 21, 2017, in which he attests that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Wilson has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Wilson is now eligible to resign for nondisciplinary reasons (see Matter of Kushner, 151 AD3d 1268 [2017]; Matter of Waldron, 150 AD3d 1542 [2017]), we grant the application and accept his resignation.
McCarthy, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
ORDERED that Richard Albert Wilson's application for permission to resign is granted [*2]and his nondisciplinary resignation is accepted; and it is further
ORDERED that Richard Albert Wilson's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Richard Albert Wilson is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Wilson is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Richard Albert Wilson shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.